     Case 3:20-cv-02134-BEN-KSC Document 8 Filed 11/19/20 PageID.50 Page 1 of 1



 1
 2
 3
 4
 5
 6                             UNITED STATES DISTRICT COURT
 7                           SOUTHERN DISTRICT OF CALIFORNIA
 8
 9   VISTA VERDE MASTER ASSOCIATION,                     Case No.: 20-CV-2134-BEN-KSC
                        Plaintiff,
10
     v.
                                                         ORDER GRANTING MOTION TO
11                                                       EXTEND DEFENDANT LAKEVIEW
     BROKER SOLUTIONS, INC. DBA NEW                      SERVICING LLC’S TIME TO
12
     AMERICAN FUNDING, a Corporation,                    RESPOND TO COMPLAINT
13   MORTGAGE ELECTRONIC REGISTRATION
     SYSTEMS, INC., acting solely as a nominee for
14
     BROKER SOLUTIONS, INC. dba NEW
15   AMERICAN FUNDING, a Corporation,
     LAKEVIEW LOAN SERVICING LLC, MCT
16
     GROUP, SAN DIEGO COUNTY
17   DEPARTMENT OF CHILD SUPPORT
     SERVICES, INTERNAL REVENUE SERVICE,
18   OTAY WATER DISTRICT,
19                     Defendants.
20
21           Defendant Lakeview Servicing LLC filed a Motion for an Extension of Time to
22   Respond to Complaint. ECF No. 7. For good cause shown, the Court GRANTS the
23   motion. Defendant Lakeview Servicing LLC may file its answer or responsive pleading
24   on or before November 30, 2020.
25           IT IS SO ORDERED.
26        Dated: November 19, 2020                   ______________________________
27                                                   HON. ROGER T. BENITEZ
                                                     United States District Judge
28

                                                     1
                                                                               20-CV-2134-BEN-KSC
